Citation Nr: 1010907	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death, and if so, if service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 
1972.  The appellant is the Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in December 2008, a statement of 
the case was issued in March 2009, and a substantive appeal 
was received in April 2009.  

The appellant testified at a hearing before the Board in 
December 2009.  

The issue of service connection for the cause of the 
Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2004 Board decision denied entitlement to 
service connection for the cause of the Veteran's death.  

2.  In June 2008, the appellant filed a request to reopen the 
claim of service connection for the cause of the Veteran's 
death. 

3.  Certain items of additional evidence received since the 
December 2004 Board decision are so significant that it must 
be reviewed to fairly decide the merits of the appellant's 
claim.  




CONCLUSIONS OF LAW

1.  The December 2004 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of service connection for the cause of the Veteran's 
death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of whether new and material evidence has been 
received to reopen the claim of service connection for the 
cause of the Veteran's death, no further discussion of VCAA 
is necessary at this point.  The matter of VCAA compliance 
with regard to the claim of service connection will be 
addressed in a future merits decision after action is 
undertaken as directed in the remand section of this 
decision.   

New & Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  As 
noted above, a December 2004 Board decision found no new and 
material evidence to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death.  The 
appellant subsequently requested that her claim be reopened.  
The RO initially denied the request to reopen and the present 
appeal ensued.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45, 620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen her claim was filed after August 29, 
2001 (it was filed in June 2008); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) provides as 
follows:

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis.  Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In June 2008, the appellant filed a claim to reopen 
entitlement to service connection for the cause of the 
Veteran's death.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the Board decision in December 2004.  

The Board notes here that the RO determined that new and 
material evidence was not received to reopen the claim.  
However, regardless of the RO's determination as to whether 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

At the time of the December 2004 decision, the Veteran's 
service treatment records, VA outpatient treatment records, 
private treatment records, as well as lay statements and the 
Veteran's death certificate which listed chronic obstructive 
pulmonary disease (COPD) as the cause of the Veteran's death 
were on file.  Based on that evidence, the Board denied 
service connection for the cause of the Veteran's death on 
the basis that there was no evidence linking a service-
connected disability to the Veteran's death.  The Veteran's 
service-connected disabilities included posttraumatic stress 
disorder (PTSD), chloracne due to herbicide exposure, 
diabetes mellitus type II, and history of hepatitis.  

Evidence received since the December 2004 decision denying 
service connection is new and material.  Specifically, since 
the prior denial, the appellant has submitted a June 2008 
letter from Dr. H.A.S. reflecting that Dr. H.A.S. opined that 
the Veteran's diabetes, hepatitis C, Agent Orange exposure, 
and PTSD contributed to his death.  The new evidence bears 
directly and substantially upon the specific matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108. 

In conclusion, new and material evidence has been received 
subsequent to the Board decision in December 2004.  As such, 
the Veteran's claim is reopened.  However, before the Board 
may proceed to a merits analysis, additional development is 
necessary to assist the Veteran as more particularly set 
forth in the remand section of this decision. 


ORDER

The application to reopen the claim of service connection for 
the cause of the Veteran's death is granted.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  Service connection was 
in effect for PTSD, chloracne due to herbicide exposure, 
diabetes mellitus type II, and history of hepatitis.  The 
Veteran's death certificate indicates that the immediate 
cause of death was COPD.  A letter from Dr. H.A.S. dated in 
June 2008 reflects that Dr. H.A.S. opined that the Veteran's 
diabetes, hepatitis C, Agent Orange exposure, and PTSD 
contributed to his death.  Under the circumstances, the Board 
believes development of the medical evidence in this regard 
is necessary to allow for informed appellate review. 

In view of the need to return the case for such additional 
development, the Board takes this opportunity to direct 
action to remedy any inadequacy in notice required by the 
Veterans Claims Assistance Act of 2000.  In the context of a 
claim for DIC benefits, section 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Notice provided in this case does not appear to comport with 
the standards set out in Hupp.  A July 2008 notice letter did 
not state what conditions the Veteran was service connected 
for at the time of his death.  Thus, on remand the appellant 
must be provided with corrective notice.  

The RO's notice letter to the appellant should explain that 
she has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
appellant provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the appellant a letter 
providing her the notice required under 
Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
conditions for which her deceased spouse 
was service-connected at the time of his 
death and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition.  
An explanation of the evidence and 
information required to substantiate a 
DIC claim based on any conditions not yet 
service-connected should also be 
provided.  The notice should include 
information regarding the effective date 
of any award as outlined in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain a VA medical opinion from an 
appropriate physician to carefully 
review the records pertaining to 
whether there is any causal 
relationship between the Veteran's 
period of service, his service-
connected disabilities and his death.  
The claims file should be forwarded to 
an appropriate VA medical examiner for 
review who must annotate the medical 
opinion report that the claims file was 
in fact made available for review.  

After carefully reviewing all medical 
evidence, including the service 
treatment records, a copy of this 
remand, and any relevant VA and private 
treatment records, the reviewing 
physician is directed to specifically 
answer the following questions:

Is it likely, unlikely, or as likely as 
not (the medical examiner is to choose 
one) that the Veteran's service-
connected PTSD, chloracne, diabetes 
mellitus type II, and/or history of 
hepatitis caused or contributed 
substantially or materially to cause 
the Veteran's death? 

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  After completion of the above, the 
RO should readjudicate the claim of 
entitlement to service connection for 
cause of the Veteran's death.  Unless 
the benefit sought is granted, the 
appellant should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


